DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the amendment filed on the 2nd of October, 2021. 
(a).	 The objection(s) to Independent Claims 1, 12 and 13 is/are withdrawn because the claims have been amended accordingly.

Response to Arguments
3.	Applicant’s arguments (see pages 8-9), filed on the 2nd of October, 2021, with respect to the rejection(s) of Claims 1, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2018/0027471 A1 to Zhang et al. (Zhang), in view of Publication No.: US 2016/0286424 A1 to Li et al. (Li), Claims 3, 4, 11, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Li and further in view of Publication No.: US 2015/0156693 A1 to Tabet et al. (Tabet) and Claims 8-10 and 20 under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Li and further in view of Publication No.: US 2019/0059105 A1 to Harada et al. (Harada) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1, 3, 4, 6-13, 15, 16 and 18-20 (renumbered to as Claims 1-16) are allowed.
	Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receiving measurement configuration information sent from a base station; measuring one or more attributes of a neighboring cell and a Cell Global Identifier (CGI) of the neighboring cell, according to the measurement configuration information; and sending a measurement report to the base station, wherein the measurement report is used for indicating the one or more attributes of the neighboring cell and the CGI, and the one or more attributes are used to determine, at the base station, an ANR list; wherein the one or more attributes of the neighboring cell comprise at least one of a Core Network (CN) type of the neighboring cell, a cell type of the neighboring cell, whether the neighboring cell supports a specific service, and whether the neighboring cell has an available network slice; wherein the cell type of the neighboring cell comprises a cell supporting LTE communication, a cell supporting eLTE communication, or a cell supporting New Radio (NR) communication; wherein if the one or more attributes of the neighboring cell comprise at least the CN type of the neighboring cell, the method further comprises:   determining the CN type of the neighboring cell according to a correspondence between CN types and at least one of Tracking Area Codes (TACs) and Cell Global Identifiers (CGIs), and at least one of a TAC and a CGI of the neighboring cell; wherein Page 2 of 9Appl. No. 16/709,351Attorney Docket No. 088670.20112 Office Action Responsesending the measurement report to the base station, comprises: sending the measurement report to the base station, wherein the measurement report comprises at least at least one of the TAC and the CGI of the neighboring cell and does not comprise the CN type of the neighboring cell, and at least one of the TAC and the CGI of the neighboring cell implicitly indicates the CN type of the neighboring cell’.
Independent Claim 12 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘sending measurement configuration information to a terminal device, wherein the measurement configuration information is configured to instruct the terminal device to measure one or more attributes of a neighboring cell and a Cell Global Identifier (CGI); and receiving a measurement report which is sent by the terminal device in response to the measurement configuration information, wherein the measurement report is used for indicating the one or more attributes of the neighboring cell and the CGI, and the one or more attributes are used to determine, at a base station, an ANR list; wherein the one or more attributes of the neighboring cell comprise at least one of a Core Network (CN) type of the neighboring cell, a cell type of the neighboring cell, whether the neighboring cell supports a specific service, and whether the neighboring cell has an available network slice; wherein the cell type of the neighboring cell comprises a cell supporting LTE communication, a cell supporting eLTE communication, or a cell supporting New Radio (NR) communication; wherein if the one or more attributes of the neighboring cell comprise at least the CN type of the neighboring cell, receiving a measurement report which is sent by the terminal device in response to the measurement configuration information comprises: receiving the measurement report sent from the terminal device, wherein the measurement report comprises at least at least one of a Tracking Area Code (TAC) and a Cell Global Identifier (CGI) of the neighboring cell and does not comprise the CN type of the neighboring cell, and at least one of the TAC and the CGI of the neighboring cell implicitly indicates the CN type of the neighboring cell’.
Independent Claim 13 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘wherein: the transceiver is configured to receive measurement configuration information sent from a base station; the processor is configured to, according to the measurement configuration information, measure one or more attributes of a neighboring cell and a Cell Global Identifier (CGI); and the transceiver is further configured to send a measurement report to the base station, wherein the measurement report is configured to indicate the one or more attributes of the neighboring cell and the CGI, and the one or more attributes are used to determine, at the base station, an ANR list; wherein the one or more attributes of the neighboring cell comprise at least one of a Core Network (CN) type of the neighboring cell, a cell type of the neighboring cell, whether the neighboring cell supports a specific service, and whether the neighboring cell has an available network slice; wherein the cell type of the neighboring cell comprises a cell supporting LTE communication, a cell supporting eLTE communication, or a cell supporting New Radio (NR) communication; wherein if the one or more attributes of the neighboring cell comprise at least the CN type of the neighboring cell, the processor is further configured to: determine the CN type of the neighboring cell according to a correspondence between CN types and at least one of Tracking Area Codes (TACs) and Cell Global Identifiers (CGIs) , and at least one of a TAC and a CGI of the neighboring cell, wherein the transceiver is configured to: send the measurement report to the base station, wherein the measurement report comprises at least at least one of the TAC and the CGI of the neighboring cell and does not comprise the CN type of the neighboring cell, and at least one of the TAC and the CGI of the neighboring cell implicitly indicates the CN type of the neighboring cell’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463